

 
AMENDMENT NO. 21
 
TO MASTER REPURCHASE AGREEMENT
 
Amendment No. 21, dated as of July 25, 2005 (this “Amendment”), between CREDIT
SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC (the “Buyer”) and UNITED FINANCIAL
MORTGAGE CORP. (the “Seller”).
 
RECITALS
 
The Buyer and the Seller are parties to that certain Master Repurchase
Agreement, dated as of August 29, 2001, as amended by Amendment No. 1, dated as
of August 28, 2002, Amendment No. 2, dated as of September 3, 2002, Amendment
No. 3, dated as of September 26, 2002, Amendment No. 4, dated as of October 1,
2002, Amendment No. 5, dated as of December 2, 2002, Amendment No. 6 dated as of
January 30, 2003, Amendment No. 7, dated as of March 15, 2003, Amendment No. 8,
dated as of May 30, 2003, Amendment No. 9, dated as of July 16, 2003, Amendment
No. 10, dated as of July 23, 2003, Amendment No. 11, dated as of August 27,
2003, Amendment No. 12, dated as of December 16, 2003, Amendment No. 13, dated
as of February 2, 2004, Amendment No. 14, dated as of March 31, 2004, Amendment
No. 15, dated as of April 22, 2004, Amendment No. 16, dated as of May 11, 2004,
Amendment No. 17, dated as of August 24, 2004, Amendment No. 18, dated as of
October 26, 2004, Amendment No. 19, dated as of December 31, 2004 and Amendment
No. 20, dated as of June 30, 2005 (the “Existing Repurchase Agreement”; as
amended by this Amendment, the “Repurchase Agreement”). Capitalized terms used
but not otherwise defined herein shall have the meanings given to them in the
Existing Repurchase Agreement.
 
The Buyer and the Seller have agreed, subject to the terms and conditions of
this Amendment, that the Existing Repurchase Agreement be amended to reflect
certain agreed upon revisions to the terms of the Existing Repurchase Agreement.
 
Accordingly, the Buyer and the Seller hereby agree, in consideration of the
mutual premises and mutual obligations set forth herein, that the Existing
Repurchase Agreement is hereby amended as follows:
 
Section 1.  Covenants. For purposes of this Amendment, this Section 1 will be
effective only for the period from and including February 1, 2005 through and
including April 30, 2005 (the “Waiver Period”).
 
1.1  Section 14(e) of the Existing Repurchase Agreement is hereby amended by
deleting it in its entirety and replacing it with the following language, which
amendment shall be effective solely during the Waiver Period:
 
“(e) Maintenance of Profitability. Seller shall not permit, for any Test Period,
Net Income for such Test Period, before income taxes for such Test Period and
distributions made during such Test Period, to be a loss greater than $2.5
million.”
 
 
 

--------------------------------------------------------------------------------

 
 
Section 2.  Conditions Precedent.  This Amendment shall become effective as of
February 1, 2005 (the “Amendment Effective Date”), subject to the satisfaction
of the following conditions precedent:
 
2.1  Delivered Documents.  On the date hereof, the Buyer shall have received the
following documents, each of which shall be satisfactory to the Buyer in form
and substance:
 
(a)  this Amendment, executed and delivered by the Guarantors and duly
authorized officers of the Buyer and the Seller; and
 
(b)  such other documents as the Buyer or counsel to the Buyer may reasonably
request.
 
2.2  Payment of Attorneys’ Fees. On the Amendment Effective Date, the Seller
shall have paid attorneys’ fees to Buyer or its counsel either by payment or by
authorized debit in connection with this Amendment in an amount equal to $1,500.
 
Section 3.  Representations and Warranties.  The Seller hereby represents and
warrants to the Buyer that it is in compliance with all the terms and provisions
set forth in the Existing Master Repurchase Agreement on its part to be observed
or performed, and that no Event of Default has occurred or is continuing, and
hereby confirms and reaffirms the representations and warranties contained in
Section 13 of the Existing Master Repurchase Agreement.
 
Section 4.  Limited Effect.  Except as expressly amended and modified by this
Amendment, the Existing Master Repurchase Agreement shall continue to be, and
shall remain, in full force and effect in accordance with its terms. The
amendments set forth in this Amendment shall expire upon the expiration of the
Waiver Period at which time the terms of the Existing Repurchase Agreement shall
revert to that set forth in the Existing Repurchase Agreement.
 
Section 5.  Counterparts.  This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.
 
SECTION 6.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.
 
[SIGNATURE PAGE FOLLOWS]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

       Buyer: 
CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC,
as Buyer
 
   
   
    By:   /s/   

--------------------------------------------------------------------------------

  Title:

 

       Seller:
UNITED FINANCIAL MORTGAGE CORP.,
as Seller
 
   
   
    By:   /s/   

--------------------------------------------------------------------------------

  Title:

 

